The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 2 July 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-16 are pending.
Claims 1-16 are rejected under 35 U.S.C. 112(b) as indefinite.
Claim 1-16 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-16.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, “a set of memory banks to store a set of reconfigurable deep neural network (DNN) blocks, wherein the reconfigurable DNN block is configured ….”, “the reconfigurable DNN block”, lack of antecedent basis, the claim is therefore indefinite.  For the purpose of applying prior art, the limitation is construed to be “a set of memory banks to store a set of reconfigurable deep neural network (DNN) blocks, wherein the reconfigurable DNN blocks are configured ….”.
Regarding claims 2-16, which depend on above rejected claim 1, are rejected for the same reason. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-16 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1, the claim recites a system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, in part, recites 
 “… the reconfigurable DNN block is configured either for 10encoding the multi-dimensional signals X into a plurality of latent variables Z, 11decoding the latent variables Z to reconstruct the multi-dimensional signals X …” (mathematical concept), “… 12classifying the task labels Y, estimating the nuisance variations S, adversary 13estimating the nuisance variations S, or selecting a graphical model … 17to submit the signals and the datasets into the reconfigurable 19DNN blocks, … to execute a 20Bayesian graph exploration using the Bayes-Ball algorithm to reconfigure the 21DNN blocks such that redundant links are pruned to be compact by modifying the hyperparameters …” (mental process).
The limitations of “the reconfigurable DNN block is configured either for 10encoding the multi-dimensional signals X into a plurality of latent variables Z, 11decoding the latent variables Z to reconstruct the multi-dimensional signals X”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of encoding / decoding multi-dimensional signals, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  
The limitations of “… 12classifying the task labels Y, estimating the nuisance variations S, adversary 13estimating the nuisance variations S, or selecting a graphical model … 17to submit the signals and the datasets into the reconfigurable 19DNN blocks, … to execute a 20Bayesian graph exploration using the Bayes-Ball algorithm to reconfigure the 21DNN blocks such that redundant links are pruned to be compact by modifying the hyperparameters …”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “configure”, “reconstruct”, “classifying”, “estimating”, “selecting”, “reconfigure”, “submit”, execute”, “prune”, “modifying”, in the limitation citied above could be performed by human with possible aid of paper & pen and/or calculator (e.g., a human statistical model builder could collect and analyze multiple-dimensional data based on statistical algorithms to build data analyzing models), see Appendix 1 to October 2019 Update.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements: (a) generic computer elements (processor in connection with the interface and memory banks); (b) “a set of interfaces and data links configured to receive and send signals, 4wherein the signals include datasets of training data, validation data and testing 5data, wherein the signals include a set of random number factors in multi- 6dimensional signals X, wherein part of the random number factors are associated 7with task labels Y to identify, and nuisance variations S”8 (insignificant extra solution activity, MPEP 2106.05(g)); (c) “a set of memory banks to store a set of reconfigurable deep neural network 9(DNN) blocks … wherein the 14memory banks further include hyperparameters, trainable variables, intermediate 15neuron signals, and temporary computation values including forward-pass signals 16and backward-pass gradients” (insignificant extra solution activity MPEP 2106(g) or WURC, MPEP 2106(d) II).  
For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
For (b), these steps are insignificant extra solution activity, like mere data gathering and outputting, as stated in MPEP.2106.05(g), “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”. 
For (c), these steps are storing and retrieving information in memory, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). “
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component and to perform data gathering / memory storage is insignificant extra-solution activity / WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-16 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-16 recite the same abstract ideas. 
With regards to claims 2, 5-6, 8, 10-11, 13-16, the claim recites further limitation on data analysis and model manipulating, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims are not patent eligible.
With regards to claim 3, the claim recites further limitations “wherein the variational sampling is employed for the 2latent variables with an isometric normal distribution as its prior distribution for 3parameterization trick and for categorical variables of unknown nuisance 4variations and task labels using Gumbel softmax trick to produce near-one-hot 5vectors based on a random number generator and a softmax temperature” as drafted, is a process directed to mathematical relationship & calculation, that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.  The claims are not patent eligible.
With regards to claim 4, the claim recites further limitations “wherein the link concatenation further comprising a step 2of multi-dimensional tensor projection with a plural of trainable linear filters to 3convert lower-dimensional signals for dimension-mismatched links” as drafted, is a process directed to mathematical calculation, that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.  The claims are not patent eligible.
With regards to claim 7, the claim recites further limitations “wherein the objective functions further include 5a combination of mean-square error, cross entropy, structural similarity, negative 6log-likelihood, absolute error, cross covariance, clustering loss, divergence, hinge 7loss, Huber loss, negative sampling, Wasserstein distance, and triplet loss, wherein 8the loss functions are weighted with a plural of regularization coefficients adjusted 9according to the specified training schedules” as drafted, is a process directed to mathematical relationships, that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.  The claims are not patent eligible.
With regards to claim 9, the claim recites additional element “… wherein the datasets include a combination of sensor 2 measurements further comprising … 3”, which specifies more details on the dataset received.  As stated for claim 1 above, these steps are insignificant extra solution activity, like mere data gathering and outputting, as stated in MPEP.2106.05(g).  The claim is not patent eligible.
With regards to claim 12, the claim recites further limitations “wherein the nuisance variations S are further 2decomposed into multiple factors of variations Si, S2,, SN as multiple-domain side 3information according to a combination of supervised, semi-supervised and 4unsupervised settings, wherein the latent variables are further decomposed into 5multiple factors of latent variables Zi, 22, ..., ZL as disentangled feature vectors” as drafted, is a process directed to mathematical calculation & algorithm, that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.  The claims are not patent eligible.
Art Rejection Analysis

There is no art rejection for claims 1-20.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.   
Regarding the amended independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record:
“… to receive and send signals, 4wherein the signals include datasets of training data, validation data and testing 5data, wherein the signals include a set of random number factors in multi- 6dimensional signals X, wherein part of the random number factors are associated 7with task labels Y to identify, and nuisance variations S; 
… a set of reconfigurable deep neural network 9(DNN) blocks, wherein the reconfigurable DNN block is configured either for 10encoding the multi-dimensional signals X into a plurality of latent variables Z, 11decoding the latent variables Z to reconstruct the multi-dimensional signals X, 12classifying the task labels Y, estimating the nuisance variations S, adversary 13estimating the nuisance variations S, or selecting a graphical model, … further include hyperparameters, trainable variables, intermediate 15neuron signals, and temporary computation values including forward-pass signals 16and backward-pass gradients; 
… 17to submit the signals and the datasets into the reconfigurable 19DNN blocks, … to execute a 20Bayesian graph exploration using the Bayes-Ball algorithm to reconfigure the 21DNN blocks such that redundant links are pruned to be compact by modifying the hyperparameters …”.
Regarding the dependent claims 2-16 are dependent on claim 1, which include all the limitations of the independent claim 1, therefore there is also no art rejection for claims 2-16.
The followings are references closest to the invention claimed:
Homayounfar et al., US-PGPUB NO.20200302662A1 [hereafter Homayounfar] teaches using Bayes-Ball algorithm to generate a graph representing road situation. Homayounfar does not teach using Bayes-Ball algorithm to reconfigure Deep Neural Network blocks by pruning redundant links. 
Fortunato, et al., “Bayesian Recurrent Neural Networks”, arXiv:1704.02798v4 [cs.LG] 9 May 2019 [hereafter Fortunato] shows Bayesian Recurrent Neural Networks. Fortunato does not teach using Bayes-Ball algorithm to reconfigure Deep Neural Network blocks by pruning redundant links
Sardinha et al., “Revising the structure of Bayesian network classifiers in the presence of missing data”, Information Sciences 439-440 (2018) 108-124 [hereafter Sardinha] teaches changing structure of Bayesian network classifiers. Homayounfar does not teach using Bayes-Ball algorithm to reconfigure Deep Neural Network blocks by pruning redundant links. 
Welling et al., “Marrying Graphical Models & Deep Learning”, Deep Learning (DLSS) and Reinforcement Learning (RLSS) Summer School, Montreal 2017 [hereafter Welling] teaches using Bayes-Ball algorithm to generate a graph representing road situation. Welling does not teach using Bayes-Ball algorithm to reconfigure Deep Neural Network blocks by pruning redundant links. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128